DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: particle separator apparatus in claim 1 which is being interpreted as described in paragraph 23 of the specification and as any one of element 175 in figure 2, element 190 in figure 3A, element 210 in figure 3B, and element 221 in figures 4 and 5.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kalebjian et al. (PG Pub 2015/0033736).

Regarding claim 1, Kalebjian teaches an air handling system in an internal combustion engine (figures 3 and 11), comprising: 
a source of exhaust gas collected from cylinder exhaust ports of a two-stroke cycle, opposed-piston engine (title; abstract; paragraphs 3-7; paragraph 39; figure 3, element 54); 
a supercharger coupled to an intake manifold of the two-stroke cycle, opposed- piston engine (paragraphs 41-42; figure 3, element 110; figure 11, supercharger is between the intercooler and the CAC); 
an exhaust channel to transport collected exhaust from the exhaust source to a turbine inlet of a turbocharger (figure 3, element 125 extending to turbine inlet on element 120; paragraph 42; figure 11, line between the engine and the turbine); 
a charge air channel to transport charge air from a compressor outlet of the turbocharger to an inlet of the supercharger (figure 3, element 126; paragraph 42; figure 11, the line between the compressor and the supercharger); 
an exhaust gas recirculation (EGR) channel to transport exhaust gas from the exhaust channel to the charge air channel (figure 3, element 131; paragraph 43; figure 11, the line containing the EGR valve); and, 
a particle separator apparatus acting between the exhaust channel and the EGR channel to remove particulate matter from the exhaust gas (figure 11, DOC-DPF is located between the beginning of the exhaust channel at the engine and the beginning of the EGR channel; paragraph 69).

Regarding claim 12, Kalebjian teaches an air handling system according to claim 1, in which the particle separator apparatus comprises means coupled to the exhaust channel and to the EGR channel (figure 11, DOC-DPF is coupled to the exhaust channel and the upstream side of the EGR channel; paragraph 69) for: 
collecting exhaust gas from the exhaust channel (figure 11, DOC-DPF is located in the exhaust channel; paragraph 69); 
removing particulate matter from the collected exhaust gas (paragraph 69); and, 


Regarding claim 13, Kalebjian teaches an air handling system according to claim 12, further comprising a recirculation channel to shunt charge air flow from an outlet of the supercharger to the inlet of the supercharger (figure 11 shows a channel that allows air to recirculate from the outlet of the supercharger to the inlet of the supercharger; paragraph 64).

Regarding claim 14, Kalebjian teaches an air handling system according to claim 12, further comprising at least one charge air cooler in the charge air channel (figure 3, element 129; paragraph 42; figure 11, element labeled CAC).

Regarding claim 15, Kalebjian teaches an air handling system according to claim 12, further comprising a multi-speed drive coupling the supercharger to a crankshaft of the two-stroke cycle, opposed-piston engine (paragraph 42; figure 3, element 110).

Regarding claim 16, Kalebjian teaches an air handling system according to claim 12, further comprising an exhaust outlet channel (figure 4, element 128; paragraph 48; the same pipe is also found on figures 3 and 11 but it is not labeled), and one or more after treatment (AT) devices in the exhaust outlet channel (figure 11, SCR is found in the exhaust outlet channel; paragraph 69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-11 and 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kalebjian et al. (PG Pub 2015/0033736) in view of Aketa et al. (PG Pub 2012/0000186).

Regarding claim 2, Kalebjian teaches an air handling system according to claim 1.  

Kalebjian is silent as to the particle separator apparatus coupling the exhaust channel to the EGR channel. 

Aketa teaches an air handling system for an engine in which the particle separator apparatus couples the exhaust channel to the EGR channel (figure 1, element 2 connects the EGR channel as it extends from 39 to 23 to the exhaust channel that contains 41; paragraph 148).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the air handling system for the two-stroke, opposed piston engine of Kalebjian with the particle separator structure of Aketa since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the particle separator of Aketa would be obvious to substitute for the DPF or use in addition to the DPF and SCR in Kalebjian since the method for separating soot out of exhaust gas would be similar for both engine air handling systems.  Both references are concerned with separating soot out of the exhaust gas so as to improve the efficiency of the EGR system and the exhaust gas leaving the system to return to atmosphere.  While the particle separator of Aketa is not used with any other exhaust treatment devices and therefore aims to send particles into the EGR channel to be reburned by the engine and the DPF of Kalebjian is used to send exhaust gas with the soot already removed to the EGR channel, the principle of exhaust gas treatment and specifically a particle separator is common regardless of the intended operation of the system.  

Regarding claim 3, Kalebjian teaches an air handling system according to claim 2, further comprising a recirculation channel to shunt charge air flow from an outlet of the supercharger to the inlet 

Regarding claim 4, Kalebjian teaches an air handling system according to claim 2, further comprising at least one charge air cooler in the charge air channel (figure 3, element 129; paragraph 42; figure 11, element labeled CAC).

Regarding claim 5, Kalebjian teaches an air handling system according to claim 2, further comprising a multi-speed drive coupling the supercharger to a crankshaft of the two-stroke cycle, opposed-piston engine (paragraph 42; figure 3, element 110).

Regarding claim 6, Kalebjian teaches an air handling system according to claim 2, further comprising an exhaust outlet channel (figure 4, element 128; paragraph 48; the same pipe is also found on figures 3 and 11 but it is not labeled), and one or more after treatment (AT) devices in the exhaust outlet channel (figure 11, SCR is found in the exhaust outlet channel; paragraph 69).

Regarding claim 7, Kalebjian teaches an air handling system according to claim 1.  

Kalebjian is silent as to the partible separator being in the EGR channel. 

Aketa teaches an air handling system for an engine in which the particle separator is in the EGR channel (figures 1 and 2, elements 2 and 14 are in the EGR channel as it extends from 39 to 23; paragraphs 172 and 160). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the air handling system for the two-stroke, opposed piston engine of Kalebjian with the particle separator structure of Aketa since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the particle 

Regarding claim 8, Kalebjian teaches an air handling system according to claim 7, further comprising a recirculation channel to shunt charge air flow from an outlet of the supercharger to the inlet of the supercharger (figure 11 shows a channel that allows air to recirculate from the outlet of the supercharger to the inlet of the supercharger; paragraph 64).

Regarding claim 9, Kalebjian teaches an air handling system according to claim 7, further comprising at least one charge air cooler in the charge air channel (figure 3, element 129; paragraph 42; figure 11, element labeled CAC).

Regarding claim 10, Kalebjian teaches an air handling system according to claim 7, further comprising a multi-speed drive coupling the supercharger to a crankshaft of the two-stroke cycle, opposed-piston engine (paragraph 42; figure 3, element 110).

Regarding claim 11, Kalebjian teaches an air handling system according to claim 7, further comprising an exhaust outlet channel (figure 4, element 128; paragraph 48; the same pipe is also found on figures 3 and 11 but it is not labeled), and one or more after treatment (AT) devices in the exhaust outlet channel (figure 11, SCR is found in the exhaust outlet channel; paragraph 69).

Regarding claim 17, Kalebjian teaches an air handling system according to claim 1. 

Kalebjian is silent as to the particle separator apparatus being coupled to the exhaust channel and to the EGR channel and 
comprising a bending flow path for separating a reduced particle EGR flow from the main flow and providing the separated reduced particle EGR flow to the EGR channel.

Aketa teaches an air handling system for an engine wherein the particle separator apparatus is coupled to the exhaust channel and to the EGR channel (figure 1, element 2 connects the EGR channel as it extends from 39 to 23 to the exhaust channel that contains turbine 41; paragraph 148) and 
comprises a bending flow path (figure 2, flow paths 4 and 5 are both bending) for separating a reduced particle EGR flow from the main flow and providing the separated reduced particle EGR flow to the EGR channel (This is an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the air handling system for the two-stroke, opposed piston engine of Kalebjian with the particle separator structure of Aketa since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the particle separator of Aketa would be obvious to substitute for the DPF or use in addition to the DPF and SCR in Kalebjian since the method for separating soot out of exhaust gas would be similar for both engine air handling systems.  Both references are concerned with separating soot out of the exhaust gas so as to improve the efficiency of the EGR system and the exhaust gas leaving the system to return to atmosphere.  While the particle separator of Aketa is not used with any other exhaust treatment devices and therefore aims to send particles into the EGR channel to be reburned by the engine and the DPF of Kalebjian is used to send exhaust gas with the soot already removed to the EGR channel, the principle of 

Regarding claim 18, Kalebjian teaches an air handling system according to claim 17, further comprising a recirculation channel to shunt charge air flow from an outlet of the supercharger to the inlet of the supercharger (figure 11 shows a channel that allows air to recirculate from the outlet of the supercharger to the inlet of the supercharger; paragraph 64).

Regarding claim 19, Kalebjian teaches an air handling system according to claim 17, further comprising at least one charge air cooler in the charge air channel (figure 3, element 129; paragraph 42; figure 11, element labeled CAC).

Regarding claim 20, Kalebjian teaches an air handling system according to claim 17, further comprising a multi-speed drive coupling the supercharger to a crankshaft of the two-stroke cycle, opposed-piston engine (paragraph 42; figure 3, element 110).

Regarding claim 21, Kalebjian teaches an air handling system according to claim 17, further comprising an exhaust outlet channel (figure 4, element 128; paragraph 48; the same pipe is also found on figures 3 and 11 but it is not labeled), and one or more after treatment (AT) devices in the exhaust outlet channel (figure 11, SCR is found in the exhaust outlet channel; paragraph 69).

Regarding claim 22, Kalebjian teaches an air handling system according to claim 1, wherein the particle separator apparatus comprises means in the EGR channel for removing particulate matter from exhaust gas (figure 11, DOC-DPF is coupled to the exhaust channel and the upstream side of the EGR channel; paragraph 69).

Kalebjian is silent as to the means for removing particulate matter from exhaust gas is by one or more of cyclonic, centrifugal, or vortex-type rotation of the exhaust gas.   

Aketa teaches means for removing particulate matter from exhaust gas is by one or more of cyclonic, centrifugal, or vortex-type rotation of the exhaust gas (figure 2, elements 9 and 14; paragraph 151). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the air handling system for the two-stroke, opposed piston engine of Kalebjian with the particle separator structure of Aketa since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the particle separator of Aketa would be obvious to substitute for the DPF or use in addition to the DPF and SCR in Kalebjian since the method for separating soot out of exhaust gas would be similar for both engine air handling systems.  Both references are concerned with separating soot out of the exhaust gas so as to improve the efficiency of the EGR system and the exhaust gas leaving the system to return to atmosphere.  While the particle separator of Aketa is not used with any other exhaust treatment devices and therefore aims to send particles into the EGR channel to be reburned by the engine and the DPF of Kalebjian is used to send exhaust gas with the soot already removed to the EGR channel, the principle of exhaust gas treatment and specifically a particle separator is common regardless of the intended operation of the system.  

Regarding claim 23, Kalebjian teaches an air handling system according to claim 22, further comprising a recirculation channel to shunt charge air flow from an outlet of the supercharger to the inlet of the supercharger (figure 11 shows a channel that allows air to recirculate from the outlet of the supercharger to the inlet of the supercharger; paragraph 64).

Regarding claim 24, Kalebjian teaches an air handling system according to claim 22, further comprising at least one charge air cooler in the charge air channel (figure 3, element 129; paragraph 42; figure 11, element labeled CAC).

Regarding claim 25, Kalebjian teaches an air handling system according to claim 22, further comprising a multi-speed drive coupling the supercharger to a crankshaft of the two-stroke cycle, opposed-piston engine (paragraph 42; figure 3, element 110).

Regarding claim 26, Kalebjian teaches an air handling system according to claim 22, further comprising an exhaust outlet channel (figure 4, element 128; paragraph 48; the same pipe is also found on figures 3 and 11 but it is not labeled), and one or more after treatment (AT) devices in the exhaust outlet channel (figure 11, SCR is found in the exhaust outlet channel; paragraph 69).

Regarding claim 27, Kalebjian teaches an air handling system according to claim 1, wherein the particle separator apparatus comprises means coupling the EGR channel to the exhaust channel for removing particulate matter from exhaust gas provided to the EGR channel (figure 11, DOC-DPF is coupled to the exhaust channel and the upstream side of the EGR channel; paragraph 69).  

Kalebjian is silent as to the means for removing particulate matter from the exhaust gas is by inertial action of the particulate matter in the exhaust channel.

Aketa teaches means for removing particulate matter from the exhaust gas by inertial action of the particulate matter in the exhaust channel (figure 2, elements 9 and 14; paragraphs 48 and 151).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the air handling system for the two-stroke, opposed piston engine of Kalebjian with the particle separator structure of Aketa since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, the particle separator of Aketa would be obvious to substitute for the DPF or use in addition to the DPF and SCR in Kalebjian since the method for separating soot out of exhaust gas would be similar for both engine air handling systems.  Both references are concerned with separating soot out of the exhaust gas so as to improve the efficiency of the EGR system and the exhaust gas leaving the system to return to 

Regarding claim 28, Kalebjian teaches an air handling system according to claim 27, further comprising a recirculation channel to shunt charge air flow from an outlet of the supercharger to the inlet of the supercharger (figure 11 shows a channel that allows air to recirculate from the outlet of the supercharger to the inlet of the supercharger; paragraph 64).

Regarding claim 29, Kalebjian teaches an air handling system according to claim 27, further comprising at least one charge air cooler in the charge air channel (figure 3, element 129; paragraph 42; figure 11, element labeled CAC).

Regarding claim 30, Kalebjian teaches an air handling system according to claim 27, further comprising a multi-speed drive coupling the supercharger to a crankshaft of the two-stroke cycle, opposed-piston engine (paragraph 42; figure 3, element 110).

Regarding claim 31, Kalebjian teaches an air handling system according to claim 27, further comprising an exhaust outlet channel (figure 4, element 128; paragraph 48; the same pipe is also found on figures 3 and 11 but it is not labeled), and one or more after treatment (AT) devices in the exhaust outlet channel (figure 11, SCR is found in the exhaust outlet channel; paragraph 69).

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747